                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 EMON V. HOLLINS,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 20-cv-188-jdp
 J. GOODMAN, et al.,

        Defendants.


       Plaintiff Emon V. Hollins a prisoner in the custody of the Wisconsin Department of

Corrections, has submitted a proposed complaint and has paid the $400 filing fee. Because

plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act, which requires

the court to screen the complaint to determine whether any portion is frivolous or malicious,

fails to state a claim on which relief may be granted or seeks monetary relief from a defendant

who is immune from such relief.

       Accordingly, IT IS ORDERED that plaintiff Emon V. Hollins’s complaint is taken

under advisement pursuant to 28 U.S.C. § 1915A. Plaintiff will be notified promptly when

such a decision has been made.


               Entered this 13th day of March, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
